DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/386964 filed on 04/17/2019 have been examined. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nister et al. [US 2019/0243371 A1], hereinafter referred to as Nister.
 	As to Claim 1, 10 and 19, Nister discloses a computer-implemented method for egocentric-vision based future vehicle localization, comprising: receiving at least one egocentric first person view image of a surrounding environment of a vehicle ([see at least Fig. 4E, 0123, and 00147], “When determining the constraints 506, an earliest point of intersection between a vehicle-occupied trajectory(ies) (e.g., of actor A) and an object-occupied trajectory(ies) (e.g., of object B) may be determined. This may be determined, in some examples, by searching through space-time (e.g., .sup.n.times.T) for an earliest intersection point, p (e.g., between circles, bounding boxes, or another shape(s) used for the trajectory(ies) (e.g., representing a projection of the claimed set of the safety procedure into space-time)), and then performing a differential analysis on the intersection point”); encoding at least one past bounding box trajectory associated with at least one traffic participant that is captured within the at least one egocentric first person view image, wherein a final hidden state of the at least one past bounding box trajectory encoding is output ([see at least Fig. 4E, 0123 and 00147], “When determining the constraints 506, an earliest point of intersection between a vehicle-occupied trajectory(ies) (e.g., of actor A) and an object-occupied trajectory(ies) (e.g., of object B) may be determined. This may be determined, in some examples, by searching through space-time (e.g., .sup.n.times.T) for an earliest intersection point, p (e.g., between circles, bounding boxes, or another shape(s) used for the trajectory(ies) (e.g., representing a projection of the claimed set of the safety procedure into space-time)), and then performing a differential analysis on the intersection point”); encoding a dense optical flow of the egocentric first person view image associated with the at least one traffic participant, wherein a final hidden state of the dense optical flow encoding is output ([see at least Fig. 4E, 0123 and 00147], “When determining the constraints 506, an earliest point of intersection between a vehicle-occupied trajectory(ies) (e.g., of actor A) and an object-occupied trajectory(ies) (e.g., of object B) may be determined. This may be determined, in some examples, by searching through space-time (e.g., .sup.n.times.T) for an earliest intersection point, p (e.g., between circles, bounding boxes, or another shape(s) used for the trajectory(ies) (e.g., representing a projection of the claimed set of the safety procedure into space-time)), and then performing a differential analysis on the intersection point”); decoding at least one future bounding box associated with the at least one traffic participant based on the final hidden state of the at least one past bounding box trajectory encoding and the final hidden state of the dense optical flow encoding; and controlling the vehicle to be autonomously driven based on the at least one future bounding box associated with the at least one traffic participant ([see at least Fig. 4E, 0057, 0099, 0123 and 00147], “When determining the constraints 506, an earliest point of intersection between a vehicle-occupied trajectory(ies) (e.g., of actor A) and an object-occupied trajectory(ies) (e.g., of object B) may be determined. This may be determined, in some examples, by searching through space-time (e.g., .sup.n.times.T) for an earliest intersection point, p (e.g., between circles, bounding boxes, or another shape(s) used for the trajectory(ies) (e.g., representing a projection of the claimed set of the safety procedure into space-time)), and then performing a differential analysis on the intersection point”).  

As to Claim 2 and 11, Nister discloses a computer-implemented method, wherein receiving the at least one egocentric first person view image includes extracting at least one spatial- temporal feature that pertains to an object and classifying the object as the at least one traffic participant based on a comparison of pixel locations and scale of the object against at least one traffic participant model ([see at least Fig. 4E, 0073, 0123, 00147 and 0166], “In some examples, the control component(s) 126 may use a forward prediction model that takes control as an input variable, and produces predictions that may be compared with the desired state (e.g., compared with the desired lateral and longitudinal path requested by the planning component”, defines the safety procedure and thus the claimed set, the safety procedure control options 712 may be represented by a single pixel at any point in time. However, in other examples, such as the example illustrated in FIG. 7B, where multiple profiles (e.g., braking profiles, steering profiles, etc., as described herein) define the safety procedure and thus the claimed set, the safety procedure control options 712 may be represented by any number of pixels at any point in time”, “When determining the constraints 506, an earliest point of intersection between a vehicle-occupied trajectory(ies) (e.g., of actor A) and an object-occupied trajectory(ies) (e.g., of object B) may be determined. This may be determined, in some examples, by searching through space-time (e.g., .sup.n.times.T) for an earliest intersection point, p (e.g., between circles, bounding boxes, or another shape(s) used for the trajectory(ies) (e.g., representing a projection of the claimed set of the safety procedure into space-time)), and then performing a differential analysis on the intersection point”).  

As to Claim 3 and 12, Nister discloses a computer-implemented method, wherein encoding the at least one past bounding box trajectory includes computing at least one bounding box around the at least one traffic participant as classified, wherein at least one past trajectory is computed based on the at least one past bounding box ([see at least 0067, 0123, 00147 and 0166], “the map perceiver 116 and/or the localization manager 120 of the vehicle 102 may communicate with the map manager 118 and/or one or more other components or features of the server(s) 104 to inform the map perceiver 116 and/or the localization manager 120 of past and present drives or trips of the vehicle 102, as well as past and present drives or trips of other vehicles. The map manager 118 may provide mapping outputs (e.g., map data) that may be localized by the localization manager 120 based on a particular location of the vehicle 102, and the localized mapping outputs may be used by the world model manager 122 to generate and/or update the world model.”, “When determining the constraints 506, an earliest point of intersection between a vehicle-occupied trajectory(ies) (e.g., of actor A) and an object-occupied trajectory(ies) (e.g., of object B) may be determined. This may be determined, in some examples, by searching through space-time (e.g., .sup.n.times.T) for an earliest intersection point, p (e.g., between circles, bounding boxes, or another shape(s) used for the trajectory(ies) (e.g., representing a projection of the claimed set of the safety procedure into space-time)), and then performing a differential analysis on the intersection point”). 

As to Claim 4 and 13, Nister discloses a computer-implemented method, wherein encoding the at least one past bounding box trajectory includes encoding a past location, position, and trajectory the at least one traffic participant based on a pixel location and scale as specified by pixel coordinates of the at least one traffic participant bounding box at a time together with a width and height in pixels of the at least one egocentric first person view image of the at least one traffic participant ([see at least Fig. 4E, 0073, 0123, 0147 and 0166], “In some examples, the control component(s) 126 may use a forward prediction model that takes control as an input variable, and produces predictions that may be compared with the desired state (e.g., compared with the desired lateral and longitudinal path requested by the planning component”, defines the safety procedure and thus the claimed set, the safety procedure control options 712 may be represented by a single pixel at any point in time. However, in other examples, such as the example illustrated in FIG. 7B, where multiple profiles (e.g., braking profiles, steering profiles, etc., as described herein) define the safety procedure and thus the claimed set, the safety procedure control options 712 may be represented by any number of pixels at any point in time”, “When determining the constraints 506, an earliest point of intersection between a vehicle-occupied trajectory(ies) (e.g., of actor A) and an object-occupied trajectory(ies) (e.g., of object B) may be determined. This may be determined, in some examples, by searching through space-time (e.g., .sup.n.times.T) for an earliest intersection point, p (e.g., between circles, bounding boxes, or another shape(s) used for the trajectory(ies) (e.g., representing a projection of the claimed set of the safety procedure into space-time)), and then performing a differential analysis on the intersection point”).  


As to Claim 5 and 14, Nister discloses a computer-implemented method, wherein encoding the dense optical flow of the egocentric first person view image includes evaluating pixel level information with respect to each of the pixels of past image frames to determine the dense optical flow of past image frames, wherein a pattern of an apparent motion change of the at least one traffic participant between two consecutive image frames is caused by the movement of the at least one traffic participant ([see at least 0165, 0166, 0170, 0171 and 0224]).  
 
As to Claim 6 and 15, Nister discloses a computer-implemented method, wherein encoding the dense optical flow of the egocentric first person view image includes completing region of interest pooling of optical flow fields and the past bounding box trajectory, wherein a region of interest may be expanded from a bounding box to extract features associated with the at least one traffic participant ([see at least 0123, 0147 and 0182]).  

As to Claim 7, 16 and 20, Nister discloses a computer-implemented method, further including fusing the final hidden state of the at least one past bounding box trajectory encoding and the final hidden state of the dense optical flow encoding, wherein a final fused hidden state is outputted as hidden state vectors of gated recurrent unit models at a particular time ([see at least 0123, 0147 and 0182]).  

Claim 8 and 17, Nister discloses a computer-implemented method, further including estimating a future ego-motion of the vehicle, wherein the future ego-motion of the vehicle is determined by an autonomous driving plan that is based on at least one of: an intended destination of the vehicle, a lane in which the vehicle is traveling, a status of a traffic signal, a traffic pattern, and a traffic regulation ([see at least 0048, 0049, 0065 and 0175]).  

As to Claim 9 and 18, Nister discloses a computer-implemented method, wherein decoding at least one future bounding box associated with the at least one traffic participant includes inputting the final fused hidden state and the future ego-motion of the vehicle to a future localization decoder to decode the at least one future bounding box associated with the at least one traffic participant ([see at least 0123, 0147 and 0182]).  


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAZAN A SOOFI/Primary Examiner, Art Unit 3668